DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 13-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goral et al. (USPN 8652104).
Regarding claim 1, Goral teaches a catheter assembly (catheter assembly 10, Figures 13-15), comprising: a catheter adapter (catheter hub 12), comprising a distal end (distal end 22), a proximal end (proximal end 20), and a lumen (interior cavity 24) extending through the distal end and the proximal end (Figure 14); a septum (seal member 200 between proximal end 77 and outlet bore 86) disposed within the lumen, wherein the septum comprises a distal end (outlet bore 86), a proximal end (proximal end 77), and a barrier (membrane 72) disposed between the distal end of the septum and the proximal end of the septum (Figure 14), wherein the barrier divides an interior of the septum into a distal cavity (actuator cavity 88) and a proximal cavity (bore 92), wherein the barrier comprises a slit (slit 82), wherein the septum is configured to move from a proximal position (Figure 14) to a distal position (Figure 15) in response to insertion of a medical device (luer taper 30) into the proximal end of the catheter adapter (Figure 15); a septum actuator (actuator 16) fixed within the lumen, wherein the septum actuator is configured to penetrate the slit in response to movement of the septum from the proximal position to the distal position (Figure 15); and a spring (biasing member 204 having tubular extension member 206) disposed within the lumen distal to the septum (Figure 14), wherein the spring is configured to return the septum from the distal position to the proximal position in response to removal of the medical device from the proximal end of the catheter adapter (“when the male luer taper 30 is removed from the catheter hub 12, the biasing force generated by the compression of the tubular extension member 206 causes the seal member 200 to axially shift in the proximal direction.” [Col 19, line 39]; “Due to biasing member 204, the seal member 200 is configured to be repeatedly moved between its opened and closed positions therefore providing the multi-use aspect of this design.” [Col 20, line 2]).

Regarding claim 2, Goral teaches the catheter assembly of claim 1, wherein the spring (biasing member 204) surrounds the septum actuator (actuator 16; Figure 14).

Regarding claim 3, Goral teaches the catheter assembly of claim 1, wherein the spring (biasing member 204 of seal member 200) and the septum (seal member 200 between proximal end 77 and outlet bore 86) are constructed of an elastomer (“the seal member 200 may be generally flexible and be formed from suitable materials including, for example, silicone or polyisoprene” [Col 18, line 37]).

Regarding claim 4, Goral teaches the catheter assembly of claim 1, wherein the spring and the septum are constructed of silicon (“the seal member 200 may be generally flexible and wherein silicone is formed of silicon).

Regarding claim 5, Goral teaches the catheter assembly of claim 1, wherein the spring (biasing member 204 of seal member 200) and the septum (seal member 200 between proximal end 77 and outlet bore 86) are monolithically formed as a single unit (Figures 13 and 14; “the seal member 200 may be formed through various molding processes including, for example, injection molding processes” [Col 18, line 39]). 

Regarding claim 6, Goral teaches the catheter assembly of claim 1, wherein the septum actuator comprises a tubular body (actuator main shaft 46) and an annular lip (barb 50) extending outwardly from an outer surface of the tubular body (Figure 14), wherein the annular lip is disposed at a proximal end of the septum actuator (Figures 14 and 3).

Regarding claim 7, Goral teaches the catheter assembly of claim 6, wherein an outer surface of the tubular body is smooth (Figures 14 and 3).

Regarding claim 8, Goral teaches the catheter assembly of claim 6, wherein the annular lip (barb 50) comprises a generally truncated cone shape (Figures 3 and 14).

Regarding claim 9, Goral teaches the catheter assembly of claim 6, wherein an inner surface of the septum forming the distal cavity (actuator cavity 88) comprises a protrusion (annular rib 90), wherein the annular lip is configured to pass the protrusion in response to the septum being moved from the proximal position to the distal position (Figures 14-15).

a portion of an inner surface of the septum (inner wall 85 between axial rib 90 and membrane 72; Figure 6 and 14) forming the distal cavity (actuator cavity 88) is smooth (Figure 6 and 14), wherein the portion is distal to the barrier (membrane 72), wherein the portion is aligned with or proximal to the annular lip when the septum is disposed in the proximal position (Figure 14).

Regarding claim 13, Goral teaches a catheter assembly (catheter assembly 10, Figures 13-15), comprising: a catheter adapter (catheter hub 12), comprising a distal end (distal end 22), a proximal end (proximal end 20), and a lumen (interior cavity 24) extending through the distal end and the proximal end (Figure 14); a septum (seal member 200 between proximal end 77 and outlet bore 86) disposed within the lumen, wherein the septum comprises a distal end (outlet bore 86), a proximal end (proximal end 77), and a barrier (membrane 72) disposed between the distal end of the septum and the proximal end of the septum (Figure 14), wherein the barrier divides an interior of the septum into a distal cavity (actuator cavity 88) and a proximal cavity (bore 92), wherein the barrier comprises a slit (slit 82), wherein the septum is configured to move from a proximal position (Figure 14) to a distal position (Figure 15) in response to insertion of a medical device (luer taper 30) into the proximal end of the catheter adapter (Figure 15); a septum actuator (actuator 16) fixed within the lumen, wherein the septum actuator comprises a tubular body (actuator main shaft 46) and an annular lip (barb 50) extending outwardly from an outer surface of the tubular body (Figure 14), wherein the annular lip is disposed at a proximal end of the septum actuator (Figures 14 and 3), wherein the septum actuator is configured to penetrate the slit in response to movement of the septum from the proximal position to the distal position (Figure 15); and a spring (biasing member 204 having tubular extension member 206) disposed within the lumen distal to the septum (Figure 14), wherein the spring is configured to return the septum from the distal position to the proximal position in response to removal of the medical device from the proximal end of the catheter a portion of an inner surface of the septum (inner wall 85 between axial rib 90 and membrane 72; Figure 6 and 14) forming the distal cavity (actuator cavity 88) is smooth (Figure 6 and 14), wherein the portion is distal to the barrier (membrane 72), wherein the portion is aligned with or proximal to the annular lip when the septum is disposed in the proximal position (Figure 14).

Regarding claim 14, Goral teaches the catheter assembly of claim 13, wherein the spring (biasing member 204) surrounds the septum actuator (actuator 16; Figure 14).

Regarding claim 15, Goral teaches the catheter assembly of claim 14, wherein the spring (biasing member 204 of seal member 200) and the septum (seal member 200 between proximal end 77 and outlet bore 86) are monolithically formed as a single unit (Figures 13 and 14; “the seal member 200 may be formed through various molding processes including, for example, injection molding processes” [Col 18, line 39]). 

Regarding claim 16, Goral teaches the catheter assembly of claim 15, wherein the spring (biasing member 204 of seal member 200) and the septum (seal member 200 between proximal end 77 and outlet bore 86) are constructed of an elastomer (“the seal member 200 may be generally flexible and be formed from suitable materials including, for example, silicone or polyisoprene” [Col 18, line 37]).

 generally truncated cone shape (Figures 3 and 14).

Regarding claim 19, Goral teaches a catheter assembly (catheter assembly 10, Figures 13-15), comprising: a catheter adapter (catheter hub 12), comprising a distal end (distal end 22), a proximal end (proximal end 20), and a lumen (interior cavity 24) extending through the distal end and the proximal end (Figure 14); a septum (seal member 200 between proximal end 77 and outlet bore 86) disposed within the lumen, wherein the septum comprises a distal end (outlet bore 86), a proximal end (proximal end 77), and a barrier (membrane 72) disposed between the distal end of the septum and the proximal end of the septum (Figure 14), wherein the barrier divides an interior of the septum into a distal cavity (actuator cavity 88) and a proximal cavity (bore 92), wherein the barrier comprises a slit (slit 82), wherein the septum is configured to move from a proximal position (Figure 14) to a distal position (Figure 15) in response to insertion of a medical device (luer taper 30) into the proximal end of the catheter adapter (Figure 15); a septum actuator (actuator 16) fixed within the lumen, wherein the septum actuator comprises a tubular body (actuator main shaft 46) and an annular lip (barb 50) extending outwardly from an outer surface of the tubular body (Figure 14), wherein the annular lip is disposed at a proximal end of the septum actuator (Figures 14 and 3), wherein the septum actuator is configured to penetrate the slit in response to movement of the septum from the proximal position to the distal position (Figure 15); and a spring (biasing member 204 having tubular extension member 206) disposed within the lumen distal to the septum (Figure 14), wherein the spring is configured to return the septum from the distal position to the proximal position in response to removal of the medical device from the proximal end of the catheter adapter (“when the male luer taper 30 is removed from the catheter hub 12, the biasing force generated by the compression of the tubular extension member 206 causes the seal member 200 to axially shift in the proximal direction.” [Col 19, line 39]; “Due to biasing member 204, the protrusion (annular rib 90), wherein the annular lip is configured to pass the protrusion in response to the septum being moved from the proximal position to the distal position (Figures 14-15).

Regarding claim 20, Goral teaches the catheter assembly of claim 19, wherein the spring (biasing member 204 of seal member 200) and the septum (seal member 200 between proximal end 77 and outlet bore 86) are constructed of an elastomer (“the seal member 200 may be generally flexible and be formed from suitable materials including, for example, silicone or polyisoprene” [Col 18, line 37]) and monolithically formed as a single unit (Figures 13 and 14; “the seal member 200 may be formed through various molding processes including, for example, injection molding processes” [Col 18, line 39]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 10-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Burkholz et al. (USPN 9750928) in view of Doyle (USPN 7044441).
Regarding claims 1, 2, 11, and 12,  Burkholz teaches a catheter assembly (catheter assembly 10), comprising: a catheter adapter (catheter adapter 20), comprising a distal end proximal end (proximal end 22), and a lumen (fluid pathway 26) extending through the distal end and the proximal end (Figure 1); a septum (septum 40) disposed within the lumen, wherein the septum comprises a distal end (Figure 1), a proximal end (Figure 1), and a barrier (membrane 48) disposed between the distal end of the septum and the proximal end of the septum (Figure 1), wherein the barrier divides an interior of the septum into a distal cavity (forward receptacle 44) and a proximal cavity (rearward receptacle 46), wherein the barrier comprises a slit (slit 42), wherein the septum is configured to move from a proximal position (Figure 2) to a distal position (Figure 3) in response to insertion of a medical device into the proximal end of the catheter adapter; a septum actuator (septum actuator 30) fixed within the lumen (Figure 1), wherein the septum actuator is configured to penetrate the slit in response to movement of the septum from the proximal position to the distal position (Figure 3); 
Burkholz fails to explicitly teach a spring disposed within the lumen distal to the septum, wherein the spring is configured to return the septum from the distal position to the proximal position in response to removal of the medical device from the proximal end of the catheter adapter; wherein the spring surrounds the septum actuator; wherein the spring comprises a coil, wherein the coil surrounds the septum actuator, wherein the coil comprises a helical shape or a plurality of waves; and wherein the coil is constructed of metal. Doyle teaches a fluid connector assembly comprising: an adapter (Figure 11)  comprising a distal end, a proximal end, and a lumen (Figure 11); a septum (bladder member 56) disposed within the lumen, wherein the septum comprises a barrier comprising a slit (forward end opening 58; Figure 11), wherein the septum is configured to move from a proximal positon (Figure 11, and Figure 9, for example) to a distal positon (Figure 10, for example) in response to insertion of a medical device into the proximal end of the catheter adapter; a septum actuator (inner support 54) fixed within the lumen (Figure 11); and a spring (spring member 68) disposed within the lumen distal to the septum (bladder member 56; Figure 11), wherein the spring is configured to return the septum from the distal position to the proximal position in response to removal of the medical device coil, wherein the coil surrounds the septum actuator, wherein the coil comprises a helical shape (spring member 68; Figure 11); and wherein the coil is constructed of metal (“The spring member 68 can any type as for example, those made of metal” [Col 8, line 5]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the catheter assembly of Burkholz to include a metallic helical coil spring surrounding the septum actuator based on the teachings of Doyle to bias the septum to the proximal positon when a medical device is not attached to prevent fluid leakage (Doyle [Col 7, line 44 – Col 8, line 8]). 

Regarding claim 6, modified Burkholz teaches the catheter assembly of claim 1, wherein the septum actuator comprises a tubular body (probe portion 32) and an annular lip (chamfered outer surface 138, not labeled in Figures 1-4) extending outwardly from an outer surface of the tubular body, wherein the annular lip is disposed at a proximal end of the septum actuator (Figure 1).

Regarding claim 7, modified Burkholz teaches the catheter assembly of claim 6, wherein an outer surface of the tubular body is smooth (Figure 1).

generally truncated cone shape (Figure 1).

Regarding claim 10, modified Burkholz teaches the catheter assembly of claim 1, wherein a portion of an inner surface of the septum (septum 40) forming the distal cavity (forward receptacle 44) is smooth (Figure 2), wherein the portion is distal to the barrier, wherein the portion is aligned with or proximal to the annular lip when the septum is disposed in the proximal position (Figure 2).

Regarding claims 13, 14, and 18, Burkholz teaches a catheter assembly (catheter assembly 10), comprising: a catheter adapter (catheter adapter 20), comprising a distal end (distal end 24), a proximal end (proximal end 22), and a lumen (fluid pathway 26) extending through the distal end and the proximal end (Figure 1); a septum (septum 40) disposed within the lumen, wherein the septum comprises a distal end (Figure 1), a proximal end (Figure 1), and a barrier (membrane 48) disposed between the distal end of the septum and the proximal end of the septum (Figure 1), wherein the barrier divides an interior of the septum into a distal cavity (forward receptacle 44) and a proximal cavity (rearward receptacle 46), wherein the barrier comprises a slit (slit 42), wherein the septum is configured to move from a proximal position (Figure 2) to a distal position (Figure 3) in response to insertion of a medical device into the proximal end of the catheter adapter; a septum actuator (septum actuator 30) fixed within the lumen (Figure 1), wherein the septum actuator comprises a tubular body (probe portion 32) and an annular lip (chamfered outer surface 138, not labeled in Figures 1-4) extending outwardly from an outer surface of the tubular body, wherein the annular lip is disposed at a proximal end of the septum actuator (Figure 1), wherein the septum actuator is configured to penetrate the slit in response to movement of the septum from the proximal position to the distal position (Figure 3); 
spring (spring member 68) disposed within the lumen distal to the septum (bladder member 56; Figure 11), wherein the spring is configured to return the septum from the distal position to the proximal position in response to removal of the medical device from the proximal end of the catheter adapter (“FIG. 11 is a view similar to FIG. 9, showing an alternative slide actuated valve except that the resilient sleeve or bladder member 56 does not have a corrugated portion and instead has a separate spring member 68…The function of the male luer valve is the same; it is merely the spring member 68 that replaces the previous corrugated member.” [Col 8, line 1]; “When the luers are disconnected, the compressed corrugated portion 66 of the bladder member 56 urges the forward end portion to move back into sealing engagement with the forward end of the tubular member 55, preventing any fluid leakage” [Col 7, line 63]); wherein the spring (spring member 68) surrounds the septum actuator (inner support 54; Figure 11); and wherein the spring comprises a coil, wherein the coil surrounds the septum actuator (inner support 54; Figure 11). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the catheter assembly of Burkholz to include a coil spring surrounding the septum actuator based 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/            Examiner, Art Unit 3783                                                                                                                                                                                            /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783